Case 2:20-cv-02558-CCC-ESK Document 1 Filed 03/09/20 Page 1 of 17 PageID: 1




Ryan W. O’Donnell
Volpe and Koenig, P.C.
830 Bear Tavern Road
Suite 303
Ewing, NJ 08628
Tel.: 609.924.0109
Fax: 609.924.7902
RODonnell@vklaw.com

Michael F. Snyder
Volpe and Koenig, P.C.
United Plaza
30 South 17th Street
Philadelphia, PA 19103
Tel.: 215.568.6400
Fax: 215.568.6499
MSnyder@vklaw.com

                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY



THE WEBSTAURANT STORE, INC.
2205 Old Philadelphia Pike,
Lancaster, PA 170625                  Civil Action No.: __________________

Plaintiff,
                                      JURY TRIAL DEMANDED
             v.

EVERYTHING IS IN STOCK LLC            ELECTRONICALLY FILED
D/B/A ELITE RESTAURANT
EQUIPMENT
301 Mt. Pleasant Ave.
Newark, NJ 07104

Defendant.

                              COMPLAINT

6164660-1
Case 2:20-cv-02558-CCC-ESK Document 1 Filed 03/09/20 Page 2 of 17 PageID: 2




        Plaintiff, The Webstaurant Store Inc. (“Plaintiff”) by and through its

attorneys, upon information and belief, allege as follows:

                                    PARTIES

        1.   Plaintiff is a corporation organized under the laws of Pennsylvania

with a principal place of business located at 2205 Old Philadelphia Pike, Lancaster,

Pennsylvania, 17602.

        2.   Defendant Everything is in Stock LLC d/b/a Elite Restaurant

Equipment (“Defendant”) is a corporation organized under the laws of New Jersey

with a principal place of business located at 301 Mount Pleasant Avenue, Newark,

New Jersey 07104.

                         JURISDICTION AND VENUE

        3.   This is a civil action seeking damages and injunctive relief for

copyright infringement under the Copyright Act of the United States, 17 U.S.C. §

101 et seq., seeking damages and injunctive relief for violations of the Digital

Millennium Copyright Act ("DMCA"), 17 U.S.C. § 1200 et seq..

        4.   This Court has subject matter jurisdiction over this copyright action

pursuant to 28 U.S.C. §§ 1331, 1338(a), and 1338(b).

        5.   This Court has personal jurisdiction over Defendant because, among

other things, Defendant is doing business in the State of New Jersey through its

online retail website and Defendant has caused injury to Plaintiff and its


                                         2
6164660-1
Case 2:20-cv-02558-CCC-ESK Document 1 Filed 03/09/20 Page 3 of 17 PageID: 3




intellectual property and competitive position within the State of New Jersey and

in this judicial district.

        6.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and

(c).

                               NATURE OF ACTION

        7.     This is an action for copyright infringement, violation of the Digital

Millennium Copyright Act, false association and affiliation, and unfair

competition.

        8.     The copyright infringement cause of action arises under the copyright

laws of the United States, 17 U.S.C. §§ 101-810, et sec.

        9.     Plaintiff brings this action to recover damages, expenses, and attorney

fees arising from the willful infringement by Defendant of Plaintiff’s registered

copyrights on valuable photographic images and to obtain injunctive relief against

Defendant to cease and desist its infringement and to prevent them from any

further unlawful copying and infringement of Plaintiff’s copyrights.

        10.    In violation of the Copyright Act, 17 U.S.C. § 501, et seq., Defendant

reproduced and displayed numerous photographic images taken directly from

Plaintiff’s website without authorization or permission from Plaintiff, the owner of

all right, title, and interest in all copyrights covering the photographic images, and

despite express copyright restrictions and prohibitions against infringement and


                                           3
6164660-1
Case 2:20-cv-02558-CCC-ESK Document 1 Filed 03/09/20 Page 4 of 17 PageID: 4




unauthorized use displayed on Plaintiff’s website and articulated in previous

communications to Defendant.

        11.   As a direct competitor and through its unlawful copying, Defendant

has engaged and continues to engage in unfair competition resulting in harm to

Plaintiff’s reputation and goodwill in the industry.

                      FACTS COMMON TO ALL CLAIMS

        A.    Plaintiff The Webstaurant Store Inc. and its Copyrights

        12.   Plaintiff is a leader in providing the food service industry with service,

equipment, and supplies which are sold and disseminated throughout the United

States via its online retailer, www.webstaurantstore.com which is publicly

accessible by Plaintiff’s customers, and Defendant.

        13.   As part of its course of business, Plaintiff has created photographs and

images to sell, advertise, and market products on its website (hereinafter referred to

as the “Copyrighted Images”). Plaintiff spent time and resources to create the

detailed images that allow customers to properly view each item in order for the

customers to make an informed purchasing decision.

        14.   Plaintiff has registered many of these images with the United States

Copyright Office (such registrations collectively referred to hereinafter as “the

Copyright Registrations”; a copy of the original registration certificate number VA

2-155-731 and a downloaded copy of registration number VA 2-155-746 from the


                                           4
6164660-1
Case 2:20-cv-02558-CCC-ESK Document 1 Filed 03/09/20 Page 5 of 17 PageID: 5




Copyright Office Website covering the Copyrighted Images are attached as

Exhibits A and B and incorporated herein).

        15.    At this time and at all times pertinent to this Complaint,

www.webstaurantstore.com has included a copyright notice identifying Plaintiff as

the copyright owner of the Copyrighted Images appearing on the website.

        16.    Plaintiff has not licensed Defendant to use the Copyrighted Images for

any purpose.

        17.    Plaintiff has not granted Defendant permission to use the Copyrighted

Images for any purpose.

        18.    Plaintiff has not worked in partnership with Defendant in creation or

presentation of any of the Copyrighted Images.

        B.     Defendant Everything Is In Stock LLC d/b/a Elite Restaurant
               Equipment and its Actions

        19.    Defendant is an online retailer of commercial kitchen equipment and

foodservice supplies and is a direct competitor of Plaintiff.

        20.    Upon information and belief, at some point prior to November 6,

2019, Defendant downloaded, copied, or otherwise reproduced the Copyrighted

Images from Plaintiff’s website, www.webstaurantstore.com, and displayed the

exact images on its website, www.eliterestaurantequipment.com ("Defendant's

website"), for purposes of promoting and selling the items displayed in the

Copyrighted Images.

                                           5
6164660-1
Case 2:20-cv-02558-CCC-ESK Document 1 Filed 03/09/20 Page 6 of 17 PageID: 6




        21.   Upon information and belief, at some point prior to November 6,

2019, Defendant removed Plaintiff’s Copyright Management Information from the

Copyrighted Images.

        22.   On or around November 9, 2019, Defendant was put on notice of the

infringement by Plaintiff.

        23.   Despite Plaintiff’s Copyright notice on its website, Defendant

displayed and continues to display a fraudulent Copyright notice on its website that

reads “© 1996 - 2019 Elite Restaurant Equipment, Inc. All Rights Reserved”

showing Plaintiff’s Copyrighted Images which falsely represents a copyright of

Defendant’s over Plaintiff’s Copyrighted Images.




                                         6
6164660-1
Case 2:20-cv-02558-CCC-ESK Document 1 Filed 03/09/20 Page 7 of 17 PageID: 7




        24.   Defendant has used and continues to use Plaintiff’s Copyrighted

Images to sell certain products competitive with Plaintiff's products.

        25.   Examples of Defendant’s use of Plaintiff’s Copyrighted Images are

detailed below and in Exhibits C through E, attached hereto.

        26.   By way of example, see the screenshot below of Plaintiff’s website

and the photos for the “Buck Eye Wall Bracket.” A full page screenshot of this

image is attached hereto as Exhibit D




                                          7
6164660-1
Case 2:20-cv-02558-CCC-ESK Document 1 Filed 03/09/20 Page 8 of 17 PageID: 8




        27.   By of sample and comparison, see the screenshot below of the “Buck

Eye Wall Bracket” for sale on Defendant’s website, which uses Plaintiff’s identical

copyrighted image. Full page screenshots of the below image is attached hereto as




Exhibit D.

        28.   By way of further example, see the screenshots below of Plaintiff’s

website and the photos for the “Thunder Group Plastic Shooter/Dessert Shot

Glass.” Full page screenshots of the below images are attached hereto as Exhibit E.




                                         8
6164660-1
Case 2:20-cv-02558-CCC-ESK Document 1 Filed 03/09/20 Page 9 of 17 PageID: 9




        29.   By of sample and comparison, see the screenshots below of the

“Thunder Group Plastic Shooter/Dessert Shot Glass” for sale on Defendant’s

website, which uses the Plaintiff’s identical copyrighted images. Full page

screenshots of the below images are attached hereto as Exhibit E.




                                        9
6164660-1
Case 2:20-cv-02558-CCC-ESK Document 1 Filed 03/09/20 Page 10 of 17 PageID: 10




                                     10
6164660-1
Case 2:20-cv-02558-CCC-ESK Document 1 Filed 03/09/20 Page 11 of 17 PageID: 11




                             COUNT ONE
              COPYRIGHT INFRINGEMENT – 17 U.S.C. § 501, et seq.

        30.    Plaintiff incorporates the prior paragraphs by reference.

        31.    Plaintiff is the sole owner of all registered copyrights covering the

images infringed by Defendant which were and are prepared, published, and

distributed by Plaintiff at www.webstaurantstore.com.

        32.    By Defendant’s unauthorized copying, display, and use of the

Copyrighted Images to solicit sales and promote the business and reputation of the

Defendant, Defendant has willfully infringed Plaintiff’s Copyright Registrations by

reproduction, derivative work, public performance, display, and distribution, all

without Plaintiff’s permission or authorization.

        33.    Defendant knew or should have known of Plaintiff’s rights in the

Copyrighted Images and has willfully and intentionally infringed Plaintiff’s

exclusive rights in the Copyrighted Images under 17 U.S.C. § 106.

        34.    Defendant’s use of the notice “© 1996 - 2019 Elite Restaurant

Equipment,        Inc.         All    Rights     Reserved”       on        the   website

(www.eliterestaurantequipment.com) showing Plaintiff’s Copyrighted Images

falsely represents a copyright of Defendant’s over Plaintiff’s Copyrighted Images.

        35.    As a result of their wrongful conduct, Defendant is liable to Plaintiff

for copyright infringement under 17 U.S.C. § 501.



                                           11
6164660-1
Case 2:20-cv-02558-CCC-ESK Document 1 Filed 03/09/20 Page 12 of 17 PageID: 12




        36.   As a direct and proximate result of the copyright infringement detailed

herein, Plaintiff has incurred and continues to incur damages in an amount

unknown at present and to be determined at trial. Plaintiff is also entitled to any

profits of Defendant attributable to the infringement and not taken into account in

computing actual damages.

        37.   In the alternative and at its election, Plaintiff is entitled to seek

statutory damages for Defendant’s willful acts of infringement in an amount of up

to $150,000 per infringement.

        38.   Plaintiff has suffered and continues to suffer irreparable injury from

Defendant’s conduct, and Plaintiff has no adequate remedy at law to protect its

rights in the Copyrighted Images to prevent Defendant from continuing its

infringement and the injury to Plaintiff.

        39.   As a direct and proximate result of the copyright infringements

detailed herein, Plaintiff is entitled to preliminary and permanent injunctive relief

enjoining and restraining Defendant from infringing its Copyrighted Images.

                           COUNT TWO
              VIOLATION OF THE DMCA – 17 U.S.C. § 1202(b)

        40.   Plaintiff incorporates the prior paragraphs by reference.

        41.   Defendant, without Plaintiff’s authorization, intentionally removed

Copyright Management Information (CMI) from the Copyrighted Images and

thereafter reproduced the images on its website where third parties have access

                                            12
6164660-1
Case 2:20-cv-02558-CCC-ESK Document 1 Filed 03/09/20 Page 13 of 17 PageID: 13




with reasonable grounds to know that such acts will induce, enable, facilitate, or

conceal the copyright infringement in violation of 17 U.S.C. § 1202(b)(1) and (3).

        42.   Defendant’s removal of the CMI from the Copyrighted Images and its

subsequent distribution of the images was and is willful and intentional, and was

executed with full knowledge of Plaintiff’s rights under the Copyright Law, and in

disregard of those rights.

        43.   Defendant’s use of the notice “© 2006 - 2019 Elite Restaurant

Equipment,       Inc.         All     Rights     Reserved”      on      its    website

(www.eliterestaurantequipment.com) showing Plaintiff’s Copyrighted Images

falsely represents a copyright of Defendant’s over Plaintiff’s Copyrighted Images.

        44.   Plaintiff is entitled to recover actual damages suffered as a result of

Defendant’s DMCA violations, and any profits of Defendant attributable to the

violations and not taken into account in computing actual damages.

        45.   In the alternative and at its election, Plaintiff is entitled to seek

statutory damages up to $25,000 for each unauthorized act of reproduction,

distribution, or display of the Copyrighted Images with altered or removed CMI

pursuant to 17 U.S.C. § 1203(c). Actual number of CMI removals and

reproductions is unknown at present.

        46.   Plaintiff is entitled to recover costs and attorneys' fees from Defendant

pursuant to 17 U.S.C. § 1203(b)(4) and (5).


                                          13
6164660-1
Case 2:20-cv-02558-CCC-ESK Document 1 Filed 03/09/20 Page 14 of 17 PageID: 14




        47.   Defendant’s violations of 17 U.S.C. § 1202(b)(1) and (3) have caused,

and unless restrained by this court, will continue to cause, irreparable injury to

Plaintiff not fully compensable in monetary damages. Pursuant to 17 U.S.C. §

1203(b)(1), Plaintiff is entitled to a preliminary and permanent injunction enjoining

Defendant from such further violations.

                              PRAYERS FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests the following relief:

        A.    That Defendant be found by this Court to have committed copyright

              infringement;

        B.    That Defendant, its agents, officers, sales representatives, servants,

employees, associates, attorneys, successors and assigns, and any and all persons

or entities acting by, through, under or in active concert or in participation with any

or all of them, be preliminarily and permanently enjoined by Order of this Court

from doing, abiding, causing, aiding or abetting any of the following:

              1.    directly or indirectly infringing, or causing any third parties to

infringe upon Plaintiff’s Copyrighted Images;

              2.    directly or indirectly engaging in, or causing a third party to

engage in, any acts or activities calculated to infringe upon Plaintiff’s copyright

images and/or the reputation or goodwill of Plaintiff, or in any manner to compete

unfairly with Plaintiff;


                                          14
6164660-1
Case 2:20-cv-02558-CCC-ESK Document 1 Filed 03/09/20 Page 15 of 17 PageID: 15




              3.    directly or indirectly injuring, or causing third parties to injure,

the distinctive quality of Plaintiff’s Copyrighted Images;

              4.    further violating Plaintiff’s intellectual property rights and

goodwill; and,

              5.    from otherwise competing unfairly with Plaintiff in any manner

whatsoever;

        C.    That Defendant take all necessary and appropriate steps to stop any

marketing, promotion, advertising, display, or reproduction of Plaintiff’s

Copyrighted Images;

        D.    That the Court issue an Order directing Defendant to provide proof

that they have ceased infringing Plaintiff’s Copyrighted Images;

        E.    That Defendant take all necessary and appropriate steps to recall for

destruction all copies of the infringing material;

        F.    That Defendant be required to undertake corrective advertising and

marketing steps in order to remedy the infringement and harm caused to Plaintiff;

        G.    Defendant’s acts of infringement and unfair competition be found to

be willful and intentional;

        H.    That Plaintiff be awarded its actual damages and/or a disgorgement of

Defendant’s profits, direct and indirect, for Defendant’s infringements in an




                                          15
6164660-1
Case 2:20-cv-02558-CCC-ESK Document 1 Filed 03/09/20 Page 16 of 17 PageID: 16




amount to be determined at trial, to be increased to the maximum permitted by law,

for their acts of willful infringement;

          I.   That the Court award Plaintiff its costs, including attorneys’ fees, and

an assessment of interest;

          J.   That Defendant be directed to pay over to Plaintiff all damages

suffered by Plaintiff as a result of Defendant’s acts herein complained of;

          K.   That Defendant be directed to pay over to Plaintiff their profits from

Defendant’s acts herein complained of;

          L.   That the award of Plaintiff’s damages and Defendant’s profits be

trebled as a result of Defendant’s willful and deliberate infringement of Plaintiff’s

rights;

          M.   That the Court finds this case to be exceptional;

          N.   That Plaintiff be awarded punitive damages for Defendant’s willful,

deliberate, and unlawful injurious acts complained of herein; and,

          O.   That the Court grant such other and further relief as it deems just and

proper.




                                           16
6164660-1
Case 2:20-cv-02558-CCC-ESK Document 1 Filed 03/09/20 Page 17 of 17 PageID: 17




                                   JURY DEMAND


        Plaintiff hereby demands a trial by jury on all issues so triable.


                                         Respectfully submitted,

                                         VOLPE AND KOENIG, P.C.


Date: March 9, 2020                By:   _______________________________
                                         Ryan O’Donnell
                                         Volpe and Koenig, PC
                                         830 Bear Tavern Road,
                                         Suite 303
                                         Ewing, NJ, 08628
                                         Tel: 609-924-7900
                                         Fax: 609-924-7902
                                         RODonnell@vklaw.com

                                         Michael F. Syder, Esq.
                                         Volpe and Koenig, PC
                                         30 S. 17th Street, 18th Floor
                                         Philadelphia, PA, 19103
                                         Tel: 215-568-6400
                                         Fax: 215-568-6499
                                         MSnyder@vklaw.com

                                         Attorneys for Plaintiff




                                           17
6164660-1
